209 S.E.2d 516 (1974)
23 N.C. App. 718
STATE of North Carolina
v.
Bobby Lee BYRD.
No. 7410SC682.
Court of Appeals of North Carolina.
November 20, 1974.
*517 Atty. Gen. James H. Carson, Jr. by T. Buie Costen and Rafford E. Jones, Asst. Attys. Gen., and Thomas M. Ringer, Jr., Associate Atty. Gen., Raleigh, for the State.
Clayton, Myrick & McCain by Robert W. Myrick, Durham, for defendant appellant.
VAUGHN, Judge.
The charge of armed robbery was sufficiently connected in time, place and circumstances with the charges of breaking or entering and larceny to permit their consolidation under G.S. § 15-152. Defendant's assignment of error directed to the denial of his motion to sever the cases for trial is overruled.
Defendant also contends that the Court erred in denying defendant's motion to suppress evidence obtained in a warrantless search of defendant's automobile. The search occurred when a state policeman observed defendant operating the stolen automobile on the New Jersey turnpike and stopped him for a driver's license and registration check. Defendant produced a driver's license but failed to produce a registration certificate for the vehicle. After questioning defendant concerning the automobile, the officer searched the glove compartment. The officer discovered a pistol in the glove compartment and immediately placed defendant under arrest. A subsequent inventory of the automobile produced the stolen jewelry.
Police officers in New Jersey are expressly authorized to stop motor vehicles at random and demand production of the operator's driver's license and motor vehicle registration N.J.S.A. 39:3-29. State v. Gray, 59 N.J. 563, 285 A.2d 1. In State v. Boykins, the Supreme Court of New Jersey commented:
"Surely not every traffic violation will justify a search of every part of the vehicle. See, generally, annotation, 10 A.L. R.3d 314 (1966). A traffic violation as such will justify a search for things related to it. So, for example, if the operator is unable to produce proof of registration, the officer may search the car for evidence of ownership [citations] . . .." State v. Boykins, 50 N.J. 73, at 77, 232 A.2d 141, at 143.
This is not contrary to the provisions of the Fourth Amendment of the United States Constitution and article I, paragraph 7 of the constitution of the State of New Jersey and such exercise "represents a valid exercise of the State's police power in furtherance of the State's legitimate interest [citations]." State v. Gammons, 113 N.J. Super. 434, at 437, 274 A.2d 69, at 71; aff'd, 59 N.J. 451, 283 A.2d 897. See State v. Allen, 282 N.C. 503, 194 S.E.2d 9. When defendant could not produce a registration certificate, the examination of the glove compartment for evidence of registration and ownership was reasonable, and the officer could not ignore the pistol that he found.
Possession of a pistol in a vehicle without a permit is a violation of New Jersey law. N.J.S.A. 2A:151-41; State v. Hock, 54 N.J. 526, 257 A.2d 699. After defendant was placed under arrest for that offense, the subsequent search inside the vehicle and the trunk was incident to the arrest of defendant and was reasonable.
Each of defendant's other assignments of error have been considered. We find no prejudicial error in defendant's trial.
No error.
CAMPBELL and BRITT, JJ., concur.